Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, the signal should be claimed as “receiving a signal”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 3, the signal should be claimed as “receiving a signal”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 3, the sensors should be claimed as “a pH sensor” and “a CO2 sensor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Babbitt et al. (US 2012/0107792 A1 – hereafter ‘792).
‘792 (Babbitt) discloses a photobioreactor (Abstract) that includes the following limitations for claim 7: 
“An algae cultivation system”: ‘792 discloses a photobioreactor ([0057]).  
“a cultivation container having one or more entrance spargers for introducing a gas mixture into the cultivation container and an exit pipe for releasing the gas mixture from cultivation container”: ‘792 discloses a reactor (reactor 102; Fig. 1; Fig. 16; [0067]) that contains a sparger (gas delivery 109, perforations 110; Fig. 1; Fig. 16; [0067]) with an exit pipe (exit port 1605; Fig. 16; [0099]).  The gas delivery system releases gas into the container.  
“a circulating system for circulating the gas mixture in closed loop from the exit pipe back to the one or more entrance spargers
“at least one sensor for detecting changes in an amount of CO2 in the gas mixture”: ‘792 discloses using sensors for carbon dioxide ([0095]).  
“a first gas supply system for supplying a first type of gas”: ‘792 discloses a first gas supply (supply 1602; Fig. 16; [0098]; [0099]).  
“wherein the first type of gas contains CO2 at a known first amount”: This would contain a first amount of CO2.  
“a second gas supply system for supplying a second type of gas”: ‘792 discloses a second gas supply (line 306; Fig. 16; [0098]; [0099]). 
“a controller configured to:”: ‘792 discloses a controller (controller 1302; Fig. 13; [0096]).  
“control the first gas supply system and the second gas supply system to supply to the circulating system a first predetermined amount of gas mixture comprising the first type of gas and second type of gas”: ‘792 discloses that the controller controls the mixture of both gases sent to the reactor ([0090]; [0091]; Fig. 9).  
“receive from the sensor a signal indicative of the amount of CO2 in the gas mixture”: The controller of ‘792 receives a signal that is indicative of the amount of CO2 within the gas mixture ([0090]; [0091]; Fig. 9).  
“when the signal indicates that the amount of CO2 drops below a first predetermined level, open a valve to extract a second predetermined amount of the gas mixture from the cultivation container”: ‘792 discloses that a signal can indicate when the CO2 is below a predetermined level 
“control the first gas supply system to supply to the circulating a system the first type of gas in an amount equal to the second predetermined amount”: The controller of ‘792 controls the amount of both gasses sent to the container where these can be equal ([0090]; [0091]).  
For claim 8, ‘792 discloses that the valves for the gas supply are controlled by a controller ([0096]). 
For claim 9, ‘792 discloses a third gas source (Fig. 18; [0102]).  
For claim 10, ‘792 discloses that a pH sensor can be within the container ([0095])
For claim 11, ‘792 discloses a dissolved oxygen sensor ([0095]) that sends a signal to the controller and where the controller can operate a valve to send more air/oxygen into the tank ([0090]).  
Claims 12-15 are drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
‘792 (Babbitt) discloses a photobioreactor (Abstract) that includes the following limitations for claim 1: 
“A method of growing algae in a cultivation container”: ‘792 discloses a photobioreactor ([0057]) that is used to cultivate algae.    
“circulating, via the cultivation container, in a closed loop, a first predetermined amount of gas mixture comprising a first type of gas and at least one second type of gas, the gas mixture enters the container via one or more entrance spargers and exit via at least one exit pipe”: ‘792 discloses a reactor (reactor 102; Fig. 1; Fig. 16; [0067]) that contains a sparger (gas delivery 109, perforations 110; Fig. 1; Fig. 16; [0067]) with an exit pipe (exit port 1605; Fig. 16; [0099]).  The gas delivery system releases gas into the container.  ‘792 discloses using a circulation system (Fig. 16; [0099]) that is a closed loop system that circulates gas from the top of the container to the sparger.  The first gas is CO2 and the second gas is air ([0065]).  
“wherein the first type of gas contains CO2 at a known first amount”: ‘792 discloses that the first type of gas contains a known amount of CO2 ([0065]).  
“receiving signal indicative of the amount of CO2, in the gas mixture”: ‘792 discloses sending a signal indicating how much COS is in the gas mixture ([0090]; Fig. 9; block 904, 905).    
“when the signal indicates that the amount of CO2 drops below a first predetermined level, extracting a second predetermined amount of the gas mixture from the cultivation container”: ‘792 discloses extracting an amount of gas from the top of the container and sending it to the CO2 tank (Fig. 16; [0099]).  
“adding an amount of the first type of gas to the gas mixture, equal to the second predetermined amount.”: ‘792 discloses adding equal amounts of the first and second gas ([0099]; [0100]).    
For claim 4, the known amount of weight % of CO2 within ‘792 is at least 9% weight CO2 ([0099]; [0100]).  
For claim 5, the second gas of ‘792 is air and inherently include NS
For claim 6, ‘792 discloses sending a signal regarding the amount of oxygen within the system (Fig. 8; block 802; [0089]) where the amount sent are set to match or approximate the gas delivery needs for the reactor ([0089]).  
Therefore, ‘792 meets the limitations of 1 and 4-15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt et al. (US 2012/0107792 A1 – hereafter ‘792) as applied above in view of Reed et al. (US 2014/0024091 A1 – hereafter ‘091).
‘792 does not specify that the gas includes a toxic gas or a geothermal gas, but treating toxic/waste gases or geothermal gas is common within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘091 (Reed) discloses a system for capturing carbon (Abstract) that for claims 2 and 3 includes treating gases such as refinery gas or geothermal gas ([0042]; [0056]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the gases of ‘091 within ‘792 in order to treat pollutants.  The suggestion for doing so at the time would have been in order to supply an electron donor to the reactor ([0042]; [0056]). 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799